DETAILED ACTION
This office action is in response to the application filed on 06/15/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/780,771 filed on 12/17/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 and 01/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2017/0094269) in view of Lim (US 2021/0168404).

Regarding claim 1, Ye discloses the following claim limitations: a method implemented in an encoder, the method comprising: partitioning, by a processor of the encoder, a picture into a plurality of tiles (Ye, paragraph 4 discloses an encoder and a picture being partitioned into a plurality of tiles may be received; in addition paragraph 59 discloses a processor),
(Ye, paragraph 4 discloses the plurality of tiles may be divided into at least one or more tile groups, provided that not all the tiles representing the picture are members of the tile group; in addition paragraph 41 and claim 36 discloses the number of tile groups in the picture may be signaled first),
determining, by the processor, whether the tile group is a raster scan tile group or a rectangular tile group (Ye, paragraph 41 and claim 36 discloses the number of tile groups in the picture may be signaled first. For each tile group, the number of tiles included within a picture may be signaled. Each index of the tiles in the group may be signaled. The raster scan order may be used to index the tiles in a picture… wherein the one or more tile indexes are based on a raster scan order and indicates a location of the tile among the number of tiles in the tile group).
	Ye does not explicitly disclose the following claim limitations: determining, by the processor, the number of tiles in the tile group based on whether the tile group is the raster scan tile group or the rectangular tile group encoding, by the processor, the plurality of tiles into a bitstream based on the tile group; and storing, in a memory of the encoder, the bitstream for communication toward a decoder.
	However, in the same field of endeavor Lim discloses more explicitly the following: 
  determining, by the processor, the number of tiles in the tile group based on whether the tile group is the raster scan tile group or the rectangular tile group  
(Lim, paragraph 190 and 310 discloses a syntax (num_tile_rows_minus1) indicating the number of tiles split based on the row boundaries of the picture minus 1… the number of tiles included in the tile group may be specified as a value obtained by subtracting 1 from the total number of tiles in the tile group in order of raster scan),
(Lim, paragraph 187 discloses the tiles constituting the picture may be encoded or decoded in order of raster scan, and the multiple CTUs constituting a tile may also be encoded or decoded in order of raster scan. The numbers shown in FIG. 13 are CTU numbers, and may be the order of raster scan in which encoding or decoding is performed… in addition paragraph 307 discloses the syntaxes are provided to inform the decoder of the resolution value and memory for the tile group).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Ye with Lim to create partitioning a number of tiles with the number of tiles being encoded or decoded in order of raster scan.
	The reasoning being is to provide an improved video encoding and decoding technology (Lim, paragraph 5).

	Regarding claim 2, Ye and Lim discloses the method of claim 1, wherein when the tile group is the raster scan tile group, and wherein the number of tiles in the tile group is determined by: determining a number of tiles between a first tile of the tile group and a last tile of the tile group as a number of tiles in the tile group; and determining the number of tiles in the tile group based on the number of tiles in the tile group (Ye, paragraph 4 discloses The parameters of the at least one or more tile groups may include the number of tile groups, a number of tiles in each tile group, and an index of each tile i.e. first and last tile group; in addition Lim, paragraph 190 and 310 discloses a syntax (num_tile_rows_minus1) indicating the number of tiles split based on the row boundaries of the picture minus 1… the number of tiles included in the tile group may be specified as a value obtained by subtracting 1 from the total number of tiles in the tile group in order of raster scan).

	Regarding claim 3, Ye and Lim discloses the method of claim 1, wherein when the tile group is the rectangular tile group, and wherein the number of tiles in the tile group is determined by: determining a delta value between a first tile of the tile group and a last tile of the tile group; determining a number of tile group rows based on the delta value and a number of tile columns in the picture; determining a number of tile group columns based on the delta value and the number of tile columns in the picture; and determining the number of tiles in the tile group based on the number of tile group rows and the number of tile group columns (Lim, paragraph 321 and table US-00042 and 34 discloses the tile header includes a syntax (start_code_prefix) indicating a start point functioning as an entry point to allow random access to one tile among multiple tiles in a bitstream corresponding to one tile group, a syntax (tile_idx) indicating the index of the tile based on the tile layout defined in a picture level header, and a syntax (tile_qp_delta) indicating the value of ΔQP for a QP value to be applied to the CTU and the CU included in the tile, based on the initial QP value suggested in the tile group to which the tile belongs. The index of the tile may be designated for each row and column, or may be designated as one index in order of raster scan).

	Regarding claim 4, Ye and Lim discloses the method of claim 3, wherein the number of tile group rows is determined by dividing the delta value by the number of tile columns in the picture plus one (Lim, TABLE-US-00041 TABLE 33 discloses column_width_minus1 + 1)} ver_tiles = bottomright_tile_id[i] − {topleft_tile_id[i] + (column_width_minus1 + 1) x (hor_tiles − 1)} + 1 num_tiles[ i ] = hor_tiles x ver_tiles; in addition Kim, paragraph 321 and table US-00042 and 34 discloses the tile header includes a syntax (start_code_prefix) indicating a start point functioning as an entry point to allow random access to one tile among multiple tiles in a bitstream corresponding to one tile group, a syntax (tile_idx) indicating the index of the tile based on the tile layout defined in a picture level header, and a syntax (tile_qp_delta) indicating the value of ΔQP for a QP value to be applied to the CTU and the CU included in the tile, based on the initial QP value suggested in the tile group to which the tile belongs. The index of the tile may be designated for each row and column, or may be designated as one index in order of raster scan).

	Regarding claim 5, Ye and Lim discloses the method of claim 3, wherein the number of tile group columns is determined as the delta value modulo the number of tile columns in the picture plus one (Lim, TABLE-US-00041 TABLE 33 discloses column_width_minus1 + 1)} ver_tiles = bottomright_tile_id[i] − {topleft_tile_id[i] + (column_width_minus1 + 1) x (hor_tiles − 1)} + 1 num_tiles[ i ] = hor_tiles x ver_tiles; in addition Kim, paragraph 321 and table US-00042 and 34 discloses the tile header includes a syntax (start_code_prefix) indicating a start point functioning as an entry point to allow random access to one tile among multiple tiles in a bitstream corresponding to one tile group, a syntax (tile_idx) indicating the index of the tile based on the tile layout defined in a picture level header, and a syntax (tile_qp_delta) indicating the value of ΔQP for a QP value to be applied to the CTU and the CU included in the tile, based on the initial QP value suggested in the tile group to which the tile belongs. The index of the tile may be designated for each row and column, or may be designated as one index in order of raster scan).
(Ye, paragraph 4 discloses The parameters of the at least one or more tile groups may include the number of tile groups, a number of tiles in each tile group, and an index of each tile i.e. first and last tile group; in addition Lim, paragraph 190 and 310 discloses a syntax (num_tile_rows_minus1) indicating the number of tiles split based on the row boundaries of the picture minus 1… the number of tiles included in the tile group may be specified as a value obtained by subtracting 1 from the total number of tiles in the tile group in order of raster scan; Lim paragraph 280 discloses using multiple processor… the decoder of the apparatus receives a bitstream, decodes the received bitstream, and checks the tile id included in the tile header (S2110); Lim, paragraph 203 discloses stores tile id information in a tile header, and transmits the information to the video decoding apparatus. In the first embodiment, all tiles are independent during intra-prediction and entropy coding… in addition Lim, paragraph 187 discloses the tiles constituting the picture may be encoded or decoded in order of raster scan, and the multiple CTUs constituting a tile may also be encoded or decoded in order of raster scan. The numbers shown in FIG. 13 are CTU numbers, and may be the order of raster scan in which encoding or decoding is performed).

	Regarding claim 7, Ye and Lim discloses the method of claim 6, wherein the identifier of the first tile of the tile group and the identifier of the last tile of the tile group are encoded in a tile group header in the bitstream (Lim, paragraph 203 discloses stores tile id information in a tile header, and transmits the information to the video decoding apparatus. In the first embodiment, all tiles are independent during intra-prediction and entropy coding… in addition Lim, paragraph 187 discloses the tiles constituting the picture may be encoded or decoded in order of raster scan, and the multiple CTUs constituting a tile may also be encoded or decoded in order of raster scan. The numbers shown in FIG. 13 are CTU numbers, and may be the order of raster scan in which encoding or decoding is performed).

	Regarding claim 8, Ye and Lim discloses a method implemented in a decoder, the method comprising: receiving, by a processor of the decoder via a receiver (Lim, paragraphs 173 and 280 discloses using multiple processor… the decoder of the apparatus receives a bitstream, decodes the received bitstream, and checks the tile id included in the tile header (S2110),
 a bitstream including a picture partitioned into a plurality of tiles, wherein a number of tiles are included in a tile group (Ye, paragraph 4 discloses an encoder and a picture being partitioned into a plurality of tiles may be received; in addition paragraph 59 discloses a processor),
 	determining, by the processor, whether the tile group is a raster scan tile group or a rectangular tile group (Ye, paragraph 41 and claim 36 discloses the number of tile groups in the picture may be signaled first. For each tile group, the number of tiles included within a picture may be signaled. Each index of the tiles in the group may be signaled. The raster scan order may be used to index the tiles in a picture… wherein the one or more tile indexes are based on a raster scan order and indicates a location of the tile among the number of tiles in the tile group),
determining, by the processor, the number of tiles in the tile group based on whether the tile group is the raster scan tile group or the rectangular tile group (Lim, paragraph 190 and 310 discloses a syntax (num_tile_rows_minus1) indicating the number of tiles split based on the row boundaries of the picture minus 1… the number of tiles included in the tile group may be specified as a value obtained by subtracting 1 from the total number of tiles in the tile group in order of raster scan),
 decoding, by the processor, the plurality of tiles to generate decoded tiles based on the tile group; and generating, by the processor, a reconstructed video sequence for display based on the decoded tiles (Lim, paragraph 187 discloses the tiles constituting the picture may be encoded or decoded in order of raster scan, and the multiple CTUs constituting a tile may also be encoded or decoded in order of raster scan. The numbers shown in FIG. 13 are CTU numbers, and may be the order of raster scan in which encoding or decoding is performed… in addition paragraph 307 discloses the syntaxes are provided to inform the decoder of the resolution value and memory for the tile group).

	Regarding claim 9, Ye and Lim discloses the method of claim 8, wherein when the tile group is the raster scan tile group, the number of tiles in the tile group is determined by: determining a number of tiles between a first tile of the tile group and a last tile of the tile group as a number of tiles in the tile group; and determining the number of tiles in the tile group based on the number of tiles in the tile group (Ye, paragraph 4 discloses The parameters of the at least one or more tile groups may include the number of tile groups, a number of tiles in each tile group, and an index of each tile i.e. first and last tile group; in addition Lim, paragraph 190 and 310 discloses a syntax (num_tile_rows_minus1) indicating the number of tiles split based on the row boundaries of the picture minus 1… the number of tiles included in the tile group may be specified as a value obtained by subtracting 1 from the total number of tiles in the tile group in order of raster scan).

	Regarding claim 10, Ye and Lim discloses the method of claim 8, wherein when the tile group is the rectangular tile group, the number of tiles in the tile group is determined by: determining a delta value between a first tile of the tile group and a last tile of the tile group; determining a number of tile group rows based on the delta value and a number of tile columns in the picture; determining a number of tile group columns based on the delta value and the number of tile columns in the picture; and determining the number of tiles in the tile group based on the number of tile group rows and the number of tile group columns (Lim, paragraph 321 and table US-00042 and 34 discloses the tile header includes a syntax (start_code_prefix) indicating a start point functioning as an entry point to allow random access to one tile among multiple tiles in a bitstream corresponding to one tile group, a syntax (tile_idx) indicating the index of the tile based on the tile layout defined in a picture level header, and a syntax (tile_qp_delta) indicating the value of ΔQP for a QP value to be applied to the CTU and the CU included in the tile, based on the initial QP value suggested in the tile group to which the tile belongs. The index of the tile may be designated for each row and column, or may be designated as one index in order of raster scan).

(Lim, TABLE-US-00041 TABLE 33 discloses column_width_minus1 + 1)} ver_tiles = bottomright_tile_id[i] − {topleft_tile_id[i] + (column_width_minus1 + 1) x (hor_tiles − 1)} + 1 num_tiles[ i ] = hor_tiles x ver_tiles; in addition Kim, paragraph 321 and table US-00042 and 34 discloses the tile header includes a syntax (start_code_prefix) indicating a start point functioning as an entry point to allow random access to one tile among multiple tiles in a bitstream corresponding to one tile group, a syntax (tile_idx) indicating the index of the tile based on the tile layout defined in a picture level header, and a syntax (tile_qp_delta) indicating the value of ΔQP for a QP value to be applied to the CTU and the CU included in the tile, based on the initial QP value suggested in the tile group to which the tile belongs. The index of the tile may be designated for each row and column, or may be designated as one index in order of raster scan).

	Regarding claim 12, Ye and Lim discloses the method of claim 10, wherein the number of tile group columns is determined as the delta value modulo the number of tile columns in the picture plus one (Lim, TABLE-US-00041 TABLE 33 discloses column_width_minus1 + 1)} ver_tiles = bottomright_tile_id[i] − {topleft_tile_id[i] + (column_width_minus1 + 1) x (hor_tiles − 1)} + 1 num_tiles[ i ] = hor_tiles x ver_tiles; in addition Kim, paragraph 321 and table US-00042 and 34 discloses the tile header includes a syntax (start_code_prefix) indicating a start point functioning as an entry point to allow random access to one tile among multiple tiles in a bitstream corresponding to one tile group, a syntax (tile_idx) indicating the index of the tile based on the tile layout defined in a picture level header, and a syntax (tile_qp_delta) indicating the value of ΔQP for a QP value to be applied to the CTU and the CU included in the tile, based on the initial QP value suggested in the tile group to which the tile belongs. The index of the tile may be designated for each row and column, or may be designated as one index in order of raster scan).

	Regarding claim 13, Ye and Lim discloses the method of claim 8, further comprising obtaining, by the processor, an identifier of a first tile of the tile group and an identifier of a last tile of the tile group from the bitstream (Ye, paragraph 4 discloses The parameters of the at least one or more tile groups may include the number of tile groups, a number of tiles in each tile group, and an index of each tile i.e. first and last tile group; in addition Lim, paragraph 190 and 310 discloses a syntax (num_tile_rows_minus1) indicating the number of tiles split based on the row boundaries of the picture minus 1… the number of tiles included in the tile group may be specified as a value obtained by subtracting 1 from the total number of tiles in the tile group in order of raster scan; Lim, paragraph 203 discloses stores tile id information in a tile header, and transmits the information to the video decoding apparatus. In the first embodiment, all tiles are independent during intra-prediction and entropy coding… in addition Lim, paragraph 187 discloses the tiles constituting the picture may be encoded or decoded in order of raster scan, and the multiple CTUs constituting a tile may also be encoded or decoded in order of raster scan. The numbers shown in FIG. 13 are CTU numbers, and may be the order of raster scan in which encoding or decoding is performed).

(Lim, paragraph 203 discloses stores tile id information in a tile header, and transmits the information to the video decoding apparatus. In the first embodiment, all tiles are independent during intra-prediction and entropy coding… in addition Lim, paragraph 187 discloses the tiles constituting the picture may be encoded or decoded in order of raster scan, and the multiple CTUs constituting a tile may also be encoded or decoded in order of raster scan. The numbers shown in FIG. 13 are CTU numbers, and may be the order of raster scan in which encoding or decoding is performed).

	Regarding claim 15, Ye and Lim discloses a method implemented by a decoder, the method comprising: receiving, by a receiver of the decoder, a bitstream comprising a group of tiles in a picture and a parameter set containing a flag (Lim, paragraph 281 discloses Whether all the split tiles are independent from each other may also be included in the PPS as a flag (e.g., all_independent_tile_flag) and received),
determining, by a processor of the decoder, whether a raster scan mode or a rectangular mode is in use for the group of tiles in the picture based on the flag (Lim, paragraph 297 discloses the picture level header includes a syntax (multiple_tiles_in_pic_flag) indicating whether one picture has one tile or multiple tiles; in addition Ye, paragraph 41 and claim 36 discloses the number of tile groups in the picture may be signaled first. For each tile group, the number of tiles included within a picture may be signaled. Each index of the tiles in the group may be signaled. The raster scan order may be used to index the tiles in a picture… wherein the one or more tile indexes are based on a raster scan order and indicates a location of the tile among the number of tiles in the tile group),
determining, by the processor, a layout of the group of tiles based on whether the raster scan mode or the rectangular mode is in use for the group of tiles in the picture are in the raster scan mode or the rectangular mode (Lim, paragraph 190 and 310 discloses a syntax (num_tile_rows_minus1) indicating the number of tiles split based on the row boundaries of the picture minus 1… the number of tiles included in the tile group may be specified as a value obtained by subtracting 1 from the total number of tiles in the tile group in order of raster scan),
 and decoding, by a processor of the decoder, the group of tiles based on the layout of the group of tiles as indicated by the flag (Lim, paragraph 187 discloses the tiles constituting the picture may be encoded or decoded in order of raster scan, and the multiple CTUs constituting a tile may also be encoded or decoded in order of raster scan. The numbers shown in FIG. 13 are CTU numbers, and may be the order of raster scan in which encoding or decoding is performed… in addition paragraph 307 discloses the syntaxes are provided to inform the decoder of the resolution value and memory for the tile group; Lim, paragraph 321 and table US-00042 and 34 discloses the tile header includes a syntax (start_code_prefix) indicating a start point functioning as an entry point to allow random access to one tile among multiple tiles in a bitstream corresponding to one tile group, a syntax (tile_idx) indicating the index of the tile based on the tile layout defined in a picture level header, and a syntax (tile_qp_delta) indicating the value of ΔQP for a QP value to be applied to the CTU and the CU included in the tile, based on the initial QP value suggested in the tile group to which the tile belongs. The index of the tile may be designated for each row and column, or may be designated as one index in order of raster scan).

	Regarding claim 16, Ye and Lim discloses the method of claim 15, wherein the bitstream comprises a header associated with the group of tiles, and wherein the header comprises a tile index of a first tile in the group of tiles (Lim, paragraph 203 discloses stores tile id information in a tile header, and transmits the information to the video decoding apparatus. In the first embodiment, all tiles are independent during intra-prediction and entropy coding… in addition Lim, paragraph 187 discloses the tiles constituting the picture may be encoded or decoded in order of raster scan, and the multiple CTUs constituting a tile may also be encoded or decoded in order of raster scan. The numbers shown in FIG. 13 are CTU numbers, and may be the order of raster scan in which encoding or decoding is performed).

	Regarding claim 17, Ye and Lim discloses the method of claim 16, wherein the layout of the group of tiles is determined based on the tile index of the first tile in the group of tiles and a number of tiles in the group of tiles when the raster scan mode is in use for the group of tiles in the picture (Ye, paragraph 4 discloses The parameters of the at least one or more tile groups may include the number of tile groups, a number of tiles in each tile group, and an index of each tile i.e. first and last tile group; in addition Lim, paragraph 190 and 310 discloses a syntax (num_tile_rows_minus1) indicating the number of tiles split based on the row boundaries of the picture minus 1… the number of tiles included in the tile group may be specified as a value obtained by subtracting 1 from the total number of tiles in the tile group in order of raster scan).

	Regarding claim 18, Ye and Lim discloses the method of claim 15, wherein the layout of the group of tiles is determined based on a number of tile columns in the group of tiles, a number of tile rows in the group of tiles, and a tile identifier difference value when the rectangular mode is in use for the group of tiles in the picture (Lim, paragraph 310 discloses when the tile group is rectangular, it may be represented as a value obtained by subtracting 1 from the number of tiles included based on the row and the column, or represented as an id (tile id) for the bottom right tile belonging to the tile group. On the other hand, when the tile group is defined in order of raster scan of tiles based on the tile layout in a picture regarding the shape of the tile group, the number of tiles included in the tile group may be specified as a value obtained by subtracting 1 from the total number of tiles in the tile group in order of raster scan).

	Regarding claim 19, Ye and Lim discloses the method of claim 15, wherein the layout of the group of tiles is determined based on tile index data modulo a number of tile columns (Lim, paragraph 321 and table US-00042 and 34 discloses the tile header includes a syntax (start_code_prefix) indicating a start point functioning as an entry point to allow random access to one tile among multiple tiles in a bitstream corresponding to one tile group, a syntax (tile_idx) indicating the index of the tile based on the tile layout defined in a picture level header, and a syntax (tile_qp_delta) indicating the value of ΔQP for a QP value to be applied to the CTU and the CU included in the tile, based on the initial QP value suggested in the tile group to which the tile belongs. The index of the tile may be designated for each row and column, or may be designated as one index in order of raster scan).

	Regarding claim 20, Ye and Lim discloses the method of claim 15, wherein the layout of the group of tiles is determined based on tile index data divided by a number of tile columns (Lim, paragraph 321 and table US-00042 and 34 discloses the tile header includes a syntax (start_code_prefix) indicating a start point functioning as an entry point to allow random access to one tile among multiple tiles in a bitstream corresponding to one tile group, a syntax (tile_idx) indicating the index of the tile based on the tile layout defined in a picture level header, and a syntax (tile_qp_delta) indicating the value of ΔQP for a QP value to be applied to the CTU and the CU included in the tile, based on the initial QP value suggested in the tile group to which the tile belongs. The index of the tile may be designated for each row and column, or may be designated as one index in order of raster scan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481